696 N.W.2d 714 (2005)
PEOPLE
v.
CRISTINI.
No. 127777.
Supreme Court of Michigan.
May 31, 2005.
SC: 127777, COA: 255040.
On order of the Court, the application for leave to appeal the December 16, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for immediate consideration, to remand for evidentiary hearing, to remand for cause and prejudice hearing, to reassign the case to a new judge, and for appointment of counsel, are DENIED.